O’BRIEN, J.
I dissent from the views of the majority of the court in this case. The plaintiff, in 1889, claimed an indebtedness against the defendant Doscher of $4,500, for which she held three promis-, sory notes for .$1,500 each, made by him and indorsed by the defendant Newman, which notes contained a statement, “with interest at five per cent, per annum.” In adjustment of such indebtedness, the defendant Doscher, in addition to cash, gave two notes of $1,500 each, one of which is the note in suit, and thereupon sur: rendered the notes that he then held. It is conceded that the two notes for $1,500, which included the one in suit, were indorsed by the defendant Newman in blank at a time when there was nothing written on the face of the notes, and that at the time of the settlement between the plaintiff and the defendant Doscher the blanks in the notes were filled up. It is insisted, therefore, that as there was nothing on the face of the notes but the printed matter at the time of the indorsement, the adding of the words, “with interest at five per cent, per annum, payable semiannually,” subséquent to the indorsement, was a material alteration of the instrument, which relieved the indorser from liability. Upon this contention Mr. Justice PARKER says: “McGrath v. Clark, 56 N. Y. 34, and Bank v. Thomas, 79 Hun, 595, 29 N. Y. Supp. 837, are not distinguishable from the case presented by this record, and require that the judgment should be reversed as to the defendant Newman.” I think that this case is to be distinguished from both. In McGrath v. Clark the defendant indorsed a promissory note, with the time and place of payment in blank, and delivered the same to the maker, who filled the blanks, and added the words “with interest.” It was held that, while the delivery of the note to the maker gave him authority to fill the blanks by inserting any time and place of payment he chose, it did not authorize the addition of the words, “with interest,” and that this was a material *1075alteration which invalidated the note as against the defendant, in the absence of proof of some authority therefor aside from the delivery. The distinction between that and the case at bar seems to me marked. There the only thing remaining to make a complete note was the filling up of the blanks for the time and place of payment; and the inserting of the words “with interest” necessarily increased the obligation by adding the amount of interest, and this without any evidence of authority, either express or to be implied from the nature of the blanks that were to be filled up. In the case at bar all blanks were to be filled up, and the note was given for the purpose of taking up another note of similar tenor, which, in addition to the amount, included interest; and it seems to me ihat there was just as much authority, upon these facts, to add the words in relation to interest as there was to insert the principal obligation represented by the notes that were retired. Bank v. Thomas is equally distinguishable. In that case it appeared that, many times prior to indorsing the blanks upon which the notes in suit were written, one Seward had indorsed blank notes for the defendant Sanford as the notes in suit were indorsed. All of these notes had been made payable at specified times after date, usually about three months, and without interest; and it was therefore very properly held that by a delivery of a note in blank, indorsed by the person delivering the same, no implied authority is given to the person to whom the same was delivered to fill in in such note the words “with interest,” when there was no blank left therefor, or to write in the blank, preceding the words “after date,” the words ■“on demand.” As therein said:
“The form of the blank notes indorsed clearly admits that they were intended to be filled out and used as blank notes; that the holder was authorized to insert therein a specified time after, for their payment; that they were to be used by being discounted at the bank; and that they were not to be so drawn as to become a continuing security for the debt of the maker, with interest. This not only appears from the form of the note, in which there was no blank for the words ‘with interest,’ and in which the blank preceding the words ‘after date’ plainly indicated that a specified time was to be inserted, but it also appears from the course of dealing between the parties which had existed for several years before the notes were given. When changed to a note payable on demand, with interest, it became a continuing security for the amount of the note and interest. On such a note the indorser’s liability can be measured neither by any definite time nor definite amount. The man remained liable until an actual demand was made. If kept alive as to the maker, it might remain unpaid, and the indorser’s liability continue until the interest equalled, or even exceeded, the principal debt, and the statute of limitations would be no bar to an action thereon.”
Here the note in suit, although it contains the words, “with interest at the rate of five per cent, per annum, payable semiannually,” is a renewal, and was intended by all parties interested to take the place of other notes similarly drawn, and likewise bearing interest at the same rate. Apart, however, from this, I do not think there was any proper plea of unauthorized alteration of the note, nor do 1 think the evidence offered sufficient to sustain any such defense, and, upon the record as it stood on this question, I think the court was right in directing a verdict.
*1076Upon the question of payment, no evidence was presented tending to show that any payment was made upon the two notes of which this in suit is one; the answer alleging that when the settlement was made, and the two notes given, the plaintiff falsely and fraudulently stated that Doscher was indebted to her in the sum of $4,922.86 as a balance owing in certain transactions between them,, and that, believing such statements to be true and relying thereupon, he was induced to pay the plaintiff $1,922.86 in cash, and deliver to her the note in suit. As said, Doscher admitted that no-claim had ever been made by him that payment had been made on account of the note in suit since its delivery to the plaintiff; but he attempted to show that at the time the settlement between him and the plaintiff was entered into he was not indebted in the amount of $4,922.86, because he had made prior to that time other payments for which he had not received credit. This would have been entirely competent and proper, and would have presented a question for the consideration of the jury, if the other portion of tire defense had' been in any way sustained, that at the time of the settlement any false or fraudulent representations had been made by the plaintiff. It clearly appears, however, that at the time of the settlement the plaintiff made no representations, false or otherwise, but, upon a claim that an amount represented in notes was due her, an adjustment was had between the parties, and the note in suit, with the other note and cash, given in settlement. In this state of the record I do not see that there was anything else for the court to do-but to direct a verdict, because thére was no evidence of any payment upon the note in suit, and that portion of the answer alleging that the plaintiff falsely and fraudulently represented an indebtedness which was not due utterly failed. I think, therefore, that the judgment was right, and should be affirmed, with costs.